DETAILED ACTION
The claims are referred to as presented in the Preliminary Amendment dated December 10, 2020. Claims 1-11 and 18-23 are pending. Claims 12-17 stand cancelled. Claims 1-3, 6, 8-9, 11 and 18-20 are currently amended. Claims 21-23 are presented as new claims. Claims 1 and 18-20 are in independent form. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott R. Weide, Reg. No. 37,755 on June 8, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 19 (line 7) delete “an”
In claim 19 (line 7) insert “the” before “auto-configuration”  

REASONS FOR ALLOWANCE
The primary reason for allowance of the claims is the inclusion of XXX in all of the claims. The examiner submits that the closest prior art is U.S. Patent Publication No. 2012/0004027 to Larsen (“Larsen”) and U.S. Patent Publication No. 2013/0090160 to Iyer et al. (“Iyer”). 
[0009] to [0010] of the current application publication (reproduced below) does a good job at summarizing the subject matter found in Larsen and Iyer. 
[0009] One prior art method for reconfiguring an EPS for participation in a progressive game calls for dispatching a human operator to the EPS, having the operator unlock the security cabinet and then step through a complex maze of configuration menus to add the ability to participate in the progressive game. An improvement on this is disclosed in Larsen U.S. 2012-0004027 published Jan. 5, 2012. According to the Larsen method, a progressive controller is coupled to the plurality of EGMs and controls the operation of a progressive jackpot award game. The progressive controller includes a plurality of progressive jackpot award game configuration options. The progressive controller automatically sends data representing a subset of progressive jackpot award game configuration options to all of its plurality of EGMs. The plurality of EGMs receives the progressive jackpot award game configuration option representative data from the progressive controller, stores the subset of EGM configuration options related to participating in the progressive jackpot award game represented by the data, and participates in the progressive jackpot award game in accordance with the EGM progressive jackpot award game configuration options sent by the controller to all its EGMs. A drawback of this method is that a technician cannot easily and flexibly add individual EGMs to a pool or flexibly edit the pool settings broadcast by the controller to all its EGMs.

[0010] Another prior art method for reconfiguring an EPS for participation in a progressive game is disclosed in Iyer U.S. 2013-0090160 published Apr. 11, 2013. According to the Iyer method, one gaming machine in a bank of gaming machines is configured to be designated as the jackpot controller. The controller is programmed to define the parameters for one or more progressive jackpots such as the denomination, odds to jackpot, money to jackpot and denomination which may be supported by each progressive. The designated controller is programmed to broadcast over a network to compatible gaming machines a request for them to respond with data corresponding to the games and associated attributes which are supported by those gaming machines. For example, each gaming machine may support a number of wagering games having different attributes such as pay tables, odds to jackpot, money to jackpot and wagering denomination. The gaming machines respond by providing the data to the controller which determines which games are compatible with which progressive jackpots. In one embodiment the controller can automatically make the association to connect the compatible game to its associated progressive jackpot. In another embodiment, the controller is configured to display at a display which games are supported for which progressive jackpots. A technician, by making the appropriate selection, links the compatible games to the appropriate progressive jackpot(s). A drawback of this method is that a technician cannot easily and flexibly add individual EGMs to a pool of a specific controller.

The underlined portions above describe the differences between the current invention and Larsen and Iyer. For example, unlike in Larsen and Iyer, the current claims require that the auto-configuration request (which also includes certain identification information) be automatically generated in the EGM and transferred to the progressive controller which uses said request to generate a list of pools, one of which a game of the EGM participates in.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715